       3:20-cv-03952-JMC         Date Filed 09/07/21       Entry Number 15        Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Albert Neal North,1                 ) Civil Action No.: 3:20-cv-03952-JMC
                                    )
                                    )
                     Plaintiff,     )
                                    )
       v.                           )             ORDER AND OPINION
                                    )
Dorn VA Hospital, a/k/a VA Dorn     )
Hospital, and Department of         )
Veterans Torts Law Group,           )
                                    )
                     Defendants.    )
____________________________________)

        Plaintiff Albert Neal North, proceeding pro se,2 filed this action against Defendants Dorn

VA Hospital and Department of Veterans Torts Law Group seeking monetary damages for alleged

violations of the “Tort Claims Act evidence negligent wrongful act.” (ECF No. 1 at 3.) Plaintiff

states the following claim:

        twice have flasback [sic] Because Doctor wearing clothing in Native attaire [sic]
        Vietnamese like war clothing told VA Dorn twice did nothing situation cause my
        mine [sic] trigger worset [sic] and body take all kinds of Prazostin and others.

(Id. at 5.)

        This matter is before the court on the Magistrate Judge’s Report and Recommendation

recommending that the court sua sponte dismiss North’s action for failure to prosecute pursuant to


1
  As the Magistrate Judge noted, Plaintiff’s middle name is sometimes spelled “Neil” in his
complaint, but the medical records attached indicate his middle name is “Neal.” (ECF No. 10
(citing ECF Nos. 1, 1-1).)
2
  “Because he is a pro se litigant, Plaintiff’s pleadings are construed liberally by the court and held
to a less stringent standard than attorneys’ formal pleadings.” Simpson v. Florence Cty. Complex
Solicitor’s Office, Civil Action No.: 4:19-cv-03095-JMC, 2019 WL 7288801, at *2 (D.S.C. Dec.
30, 2019) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)). “This, however, ‘does
not transform the court into an advocate’ for Plaintiff; the court is not required to recognize
Plaintiff’s claims if there is clearly no factual basis supporting them.” Id. (quoting Weller v. Dep't
of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990)).
                                                  1
      3:20-cv-03952-JMC         Date Filed 09/07/21      Entry Number 15        Page 2 of 4




Rule 41(b) of the Federal Rules of Civil Procedure. (ECF No. 10 at 4.) In accordance with 28

U.S.C. § 636(b) and Local Rule 73.02(B)(2)(g) (D.S.C.), the matter was referred to a United States

Magistrate Judge for pretrial handling. On December 15, 2020, the Magistrate Judge issued the

aforementioned Report and Recommendation recommending dismissal without prejudice. (ECF

No. 10.) For the reasons set forth below, the court ACCEPTS the Magistrate Judge’s Report and

Recommendation and sua sponte dismisses the instant action without prejudice.

                                    I.      BACKGROUND

       On November 12, 2020, North initiated the instant action. (See ECF No. 1.) A week later,

on November 19, 2020, the Magistrate Judge: (1) ordered North to complete the documents

necessary to advance his case by December 10, 2020; and (2) issued notice to North providing

reasons why his complaint was subject to dismissal. (ECF Nos. 6, 7.) After North failed to comply

with the November 19, 2020 order, on December 15, 2020, the Magistrate Judge issued the

aforementioned Report recommending that the court dismiss the action against it without

prejudice. (ECF No. 10.)

                                  II.    LEGAL STANDARD

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court reviews de novo only

those portions of a magistrate judge’s report and recommendation to which specific objections are

filed and reviews those portions which are not objected to for clear error, including those portions

to which only “general and conclusory” objections have been made. See Diamond v. Colonial Life

& Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir.

1983); Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). The court may accept, reject, or



                                                 2
      3:20-cv-03952-JMC         Date Filed 09/07/21       Entry Number 15        Page 3 of 4




modify, in whole or in part, the recommendation of the magistrate judge or recommit the matter

with instructions. See 28 U.S.C. § 636(b)(1).

                                        III.    ANALYSIS

A.     The Magistrate Judge’s Review

       In the Report, the Magistrate Judge discussed a district court’s “well established” authority

to dismiss an action sua sponte for failure to prosecute. (ECF No. 10 at 4.) The Magistrate Judge

observed that this authority does not solely emanate from Rule 41(b): it is an “inherent power”

born out of “the control necessarily vested in courts to manage their own affairs so as to achieve

the orderly and expeditious disposition of cases.” (Id. (quoting Link v. Wabash R.R. Co., 370 U.S.

626, 630–31 (1962)).) After considering North’s failure to comply with the court’s order to

complete the documents necessary to advance his case, the Magistrate Judge recommended that

the court sua sponte dismiss the action without prejudice for failure to prosecute pursuant to Rule

41(b). (Id.)

B.     No Objections by North

       The Magistrate Judge advised the parties of their right to file specific written objections to

the Report within fourteen (14) days of the date of service. (ECF No. 10-1 at 1 (citing 28 U.S.C.

§ 636(b)(1); Fed. R. Civ. P. 72(b)).) However, none of the parties filed any objections before the

deadline.

       In the absence of a timely objection to the Magistrate Judge’s Report, the court is not

required to provide an explanation for adopting the recommendation. See Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely filed objection, a district court

need not conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.’” Diamond v. Colonial Life &



                                                 3
      3:20-cv-03952-JMC          Date Filed 09/07/21       Entry Number 15         Page 4 of 4




Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting an advisory committee note on Fed. R.

Civ. P. 72). Furthermore, failure to file specific written objections to the Report results in a party’s

waiver of the right to appeal from the judgment of the District Court based upon such

recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985).

       After conducting a thorough review of the Report and record in this case, the court

concludes that the Report provides an accurate summary of the facts and law and does not contain

any clear error.      Therefore, the court ACCEPTS the Magistrate Judge’s Report and

Recommendation (ECF No. 10) and DISMISSES WITHOUT PREJUDICE North’s Complaint

(ECF No. 1) pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. The court further

DENIES AS MOOT North’s Application to Proceed in District Court without Prepaying Fees or

Costs. (ECF No. 2.)

       IT IS SO ORDERED.



                                                                  United States District Judge
September 3, 2021
Columbia, South Carolina




                                                   4
